                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )       Mag. No. 2:20-mj-00106-JCN
               v.                            )
                                             )
JOSHUA CORY FRANCES                          )

                                    MOTION TO UNSEAL

       The United States moves that the Criminal Complaint, the Affidavit in Support of

a Criminal Complaint and Seizure Warrants, the Synopsis, the two Seizure Warrant

Applications, the two Seizure Warrants, and the Motion to Seal (the “Documents”) in this case,

as well as all associated docket entries, be unsealed because the forfeitable Property has been

seized and, therefore, the Documents and associated docket entries can be unsealed.

Date: June 16, 2020
                                                     HALSEY B. FRANK
                                                     United States Attorney

                                                      /s/ Donald E. Clark
                                                      Donald E. Clark
                                                      Assistant U.S. Attorney
